NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 13a0024n.06

                                            No. 12-3308

                            UNITED STATES COURT OF APPEALS
                                                                                            FILED
                                 FOR THE SIXTH CIRCUIT
                                                                                        Jan 07, 2013
                                                                                  DEBORAH S. HUNT, Clerk
DANIEL D. BENHAM,                                      )
                                                       )
        Petitioner-Appellant,                          )
                                                       )
v.                                                     )       ON APPEAL FROM THE UNITED
                                                       )       STATES DISTRICT COURT FOR
WARDEN, FCI ELKTON,                                    )       THE NORTHERN DISTRICT OF
                                                       )       OHIO
        Respondent-Appellee.                           )



        Before: MERRITT, MARTIN, and GILMAN, Circuit Judges.


        PER CURIAM. Daniel D. Benham, a pro se federal prisoner, appeals a district court

judgment dismissing his petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. He

has also filed a motion for leave to proceed in forma pauperis, a motion for an evidentiary hearing,

a motion to supplement the record, and a motion for summary judgment or judgment on the

pleadings.

        Benham was convicted by a jury of four counts of tax evasion, in violation of 26 U.S.C.

§ 7201, and one count of bankruptcy fraud, in violation of 18 U.S.C. § 157. He was sentenced to

a total of seventy-two months of imprisonment. We affirmed the district court’s judgment on appeal.

United States v. Benham, Nos. 09-1184/10-2281 (6th Cir. Apr. 14, 2011) (order).

        Benham subsequently filed a section 2241 petition in which he argued that the Constitution

provided Congress with the authority to enact criminal laws prohibiting the offenses for which he

was convicted only if the offenses were committed on federal territories and property. He argued

that, as a result, the trial court lacked jurisdiction to convict him. Benham also asserted that his due
                                            No. 12-3308
                                                -2-

process rights were violated because neither the trial court, nor the appellate courts, would allow him

to raise these arguments. The district court dismissed the section 2241 petition, determining that it

lacked any basis in law sufficient to support his request for habeas corpus relief.

         We review the district court’s judgment de novo. Charles v. Chandler, 180 F.3d 753, 755

(6th Cir. 1999). The prisoner bears the burden of showing that he is in custody in violation of the

Constitution, laws, or treaties of the United States. Allen v. Perini, 424 F.2d 134, 138 (6th Cir.

1970).
         Benham argues that the district court lacked jurisdiction to convict him because the

Constitution does not give the federal government the power to punish tax and bankruptcy violations.

He asserts that the Constitution grants the federal government the power to punish only the

counterfeiting of securities, crimes committed on the high seas, treason, and crimes committed on

federal lands or property. He contends that the trial and appellate courts violated his due process

rights when they ignored or recharacterized his arguments concerning this issue. He also states that

the district court erred in determining that he bore the burden of proof regarding a jurisdictional

violation.

         Benham has not cited any cases supporting his arguments. The arguments are “completely

without merit and patently frivolous.” United States v. Mundt, 29 F.3d 233, 237 (6th Cir. 1994).
Benham has not demonstrated that he is entitled to section 2241 relief. See Chandler, 180 F.3d at

755; Allen, 424 F.2d at 138.

         Benham’s motion for leave to proceed in forma pauperis is granted, his remaining motions

are denied, and the district court’s judgment is affirmed.